     Peter Strojnik (Sr.)
 2   7847 N. Central Ave.
     Phoenix, Arizona 85020
 3   Telephone: (602) 524-6602
     ps@strojnik.com
 4
     Plaintiff in Propria Persona
 5
 6
 7
 8                                        UNITED STATES DISTRICT COURT
                                         NORTHERN DISTRICT OF CALIFORNIA
 9

1O   PETER STROJNIK (SR.),                               Case No.: 3:19-CV-03981

11                                 Plaintiff,            STIPULATION AND ORDER DISMISSING
                                                         COMPLAINT WITH PREJUDICE
12   vs.
     CYPRESS INN INVESTORS, dba
13   The Vagabond's House,
14                                Defendant.
15
16             The parties hereto,Plaintiff and counsel for The Vagabond's House (incorrectly named as
17   Cypress Inn Investors, hereafter "Defendant") hereby stipulate as follows:
18             WHEREAS, Plaintiff and Defendant entered into a Settlement Agreement;
19             WHEREAS, Plaintiff and Defendant hereby stipulate to a dismissal with prejudice of the
20   Complaint, each party to bear its own fees and costs.
21             IT IS SO STIPULATED.
22   DATED: August_,2019                        By:________________
                                                    Peter Strojnik (Sr.), Plaintiff in pro per
23
24   DATED: August]_,2019
                                                   ::ARa:;;;:;u�/
25
26
                                                      ANDREW H. SWARTZ
27                                                    Attorneys for Defendant
28

     Strojnik v. Cypress Inn Investors                                Stipulation/Order for Dismissal with Prejudice
     Case No. 3: l 9-cv-03981-RS                                                                             Page I
August 14
